708 N.W.2d 439 (2006)
474 Mich. 1056
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Christopher William MELMS, Defendant-Appellant.
Docket No. 129776, COA No. 262391.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the September 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are *440 not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.